Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ochs, and further in view of Hohl (PG Pub. No. 2017/0060699 A1) and Wang (PG Pub. No. 2019/0132188 A1).
Regarding Claim 1, Ochs discloses a method for managing application containers, the method comprising:
obtaining, by a restoration policy manager, a restoration request (see Ochs, paragraph [0054], where each outage event creates a service request; the service request instantiates a work order object which is the base context for the complete outage processing);
assigning a restoration type (see Ochs, paragraph [0093], where actions being performed against the recovery plan(s) are: 1) selecting the best matching recovery plan and recovery options based on outage event and recovery plan database; and 2) execution of the selected recovery plan and recovery options); and
updating a restoration type list based on the assigning (see Ochs, paragraph [0023], where one Existing automated processes for determining an appropriate recovery plan are narrowly tailored to specific outages, rigid in their application of solutions, and based on costs associated with various contracts impacted by the outage. These automated solutions are incapable of incorporating lessons learned from historical outages and unable to select an appropriate recovery plan based on the relationships the failing resource might have. One aspect of the present invention therefore provides a significant improvement over the prior art by integrating all information and knowledge in an electronic format that is easily updated with new information as it becomes available).
Ochs does not disclose:
the restoration request is for a plurality of application containers;
in response to the restoration request: obtaining, by a backup server, container information associated with the plurality of application containers; and
initiating a restoration of the plurality of application containers using the restoration type list.
Ochs in view of Hohl discloses:
the restoration request is for a plurality of containers (see Hohl, paragraph [0057], where database recovery operation may comprise an operation or command to restore a database to a particular point in time after creation of a full backup of the database; see also paragraph [0077], where methods and apparatus for restoring data containers have been described); and
in response to the restoration request: obtaining, by a backup server, container information associated with the plurality of containers (see Hohl, paragraph [0023], where system 100 includes a primary backup repository and a secondary backup repository 130 for protecting application data and information; according to one aspect, the backup repository 112 maintains full backups 114 and log backups 116 of data containers 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs with Hohl for the benefit of backing up and restoring containers (see Hohl, Abstract).
Ochs in view of Hohl does not disclose:
the containers are application containers; and
initiating a restoration of the plurality of application containers using the restoration type list.
The combination of Ochs, Hohl, and Wong disclsoes:
the containers are application containers (see Wang, paragraphs [0015-0016], where the managing the managed function object based on the indication information of the application includes obtaining an identifier or a name of the application based on the type information of the application or the information about the managed function object; see also paragraph [0144], where an application may be uniquely determined with reference to the application container information because in an actual application process, one computer may be virtualized into a plurality of application containers); and
initiating a restoration of the plurality of application (see Wang, paragraphs [0015-0016], where the managing the managed function object based on the indication information of the application includes obtaining an identifier or a name of the application based on the type information of the application or the information about the managed function object; see also paragraph [0144], where an application may be uniquely determined with reference to the application container information because in an actual application process, one computer may be virtualized into a plurality of application containers) containers (see Hohl, paragraph [0057], where database recovery operation may comprise an operation or command to restore a database to a particular point in time after creation of a full backup of the database; see also paragraph [0077], where methods and apparatus for restoring data containers have been described) using the restoration type list (see Ochs, paragraph [0100], where the recovery plan describes all steps which should be executed during recovery and verification; all steps and the outcome are recorded for post mortem analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs and Hohl with Wang for the benefit of managing an application object (see Wang, Abstract).
Regarding Claim 2, Ochs in view of Hohl and Wang discloses the method of Claim 1, wherein:
Ochs does not disclose the container information is obtained from a container information repository.  Hohl discloses the container information is obtained from a container information repository (see Hohl, paragraph [0023], where system 100 includes a primary backup repository and a secondary backup repository 130 for protecting application data and information; according to one aspect, the backup repository 112 maintains full backups 114 and log backups 116 of data containers 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs with Hohl for the benefit of backing up and restoring containers (see Hohl, Abstract).
Regarding Claim 3, Ochs in view of Hohl and Wang discloses the method of Claim 2, wherein:
Ochs does not disclose the container information repository further comprises second container information for previously-available application containers.  Hohl discloses the container information repository further comprises second container information for previously-available application containers (see Hohl, paragraph [0023], where system 100 includes a primary backup repository and a secondary backup repository 130 for protecting application data and information; according to one aspect, the backup repository 112 maintains full backups 114 and log backups 116 of data containers 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs with Hohl for the benefit of backing up and restoring containers (see Hohl, Abstract).
Regarding Claim 5, Ochs in view of Hohl and Wang discloses the method of Claim 1, wherein initiating the restoration of the plurality of application containers comprises:
sending a restoration initiation request to a restoration agent executing on a production host (see Ochs, paragraph [0054], where each outage event creates a service request; the service request instantiates a work order object which is the base context for the complete outage processing); and
wherein the restoration initiation request specifies each of the plurality of application containers and the restoration type (see Ochs, paragraph [0054], where each outage event creates a service request; the service request instantiates a work order object which is the base context for the complete outage processing).
Ochs does not disclose:
the production host hosts a plurality of application containers.
The combination of Ochs, Hohl, and Wang discloses the production host hosts a plurality of application (see Wang, paragraphs [0015-0016], where the managing the managed function object based on the indication information of the application includes obtaining an identifier or a name of the application based on the type information of the application or the information about the managed function object; see also paragraph [0144], where an application may be uniquely determined with reference to the application container information because in an actual application process, one computer may be virtualized into a plurality of application containers) containers (see Hohl, paragraph [0057], where database recovery operation may comprise an operation or command to restore a database to a particular point in time after creation of a full backup of the database; see also paragraph [0077], where methods and apparatus for restoring data containers have been described) using the restoration type list (see Ochs, paragraph [0100], where the recovery plan describes all steps which should be executed during recovery and verification; all steps and the outcome are recorded for post mortem analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs with Hohl and Wang for the benefit of for the benefit of backing up and restoring containers (see Hohl, Abstract) and managing an application object (see Wang, Abstract).
Regarding Claim 6, Ochs in view of Hohl and Wang discloses the method of Claim 5, wherein:
Ochs does not disclose wherein the restoration policy manager is operatively connected to the production host.  Hohl discloses wherein the restoration policy manager is operatively connected to the production host (see Hohl, Fig. 1, where Host 102A is connected to management application 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs with Hohl for the benefit of for the benefit of backing up and restoring containers (see Hohl, Abstract).
Regarding Claim 7, Ochs in view of Hohl and Wang discloses the method of Claim 1, wherein:
Ochs does not disclose the container information is obtained using a container application programming interface (API).  Hohl discloses the container information is obtained using a container application programming interface (API) (see Hohl, paragraph [0037], where the backup creation unit 108 and restore unit 110 may be implemented as a processor executable, application programming interface (API) which provides a set of routines, protocols, and tools for building a processor executable software application that can be executed by a computing device. When implemented as one or more APIs, then the backup creation unit 108 and restore unit 110 provides software components' in terms of its operations, inputs, outputs, and underlying types. The APIs may be implemented as plug-in APIs which may interface with other management applications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs with Hohl for the benefit of for the benefit of backing up and restoring containers (see Hohl, Abstract).
Regarding Claim 8, Ochs discloses a system comprising:
a processor (see Ochs, paragraph [0109], where as will be appreciated by one skilled in the art, the present invention may be embodied as a system, method, or computer program product); and
memory comprising instructions (see Ochs, paragraph [0109], where as will be appreciated by one skilled in the art, the present invention may be embodied as a system, method, or computer program product) which, when executed by the processor, perform a method, the method comprising:
obtaining, by a restoration policy manager, a restoration request (see Ochs, paragraph [0054], where each outage event creates a service request; the service request instantiates a work order object which is the base context for the complete outage processing);
assigning a restoration type (see Ochs, paragraph [0093], where actions being performed against the recovery plan(s) are: 1) selecting the best matching recovery plan and recovery options based on outage event and recovery plan database; and 2) execution of the selected recovery plan and recovery options); and
updating a restoration type list based on the assigning (see Ochs, paragraph [0023], where one Existing automated processes for determining an appropriate recovery plan are narrowly tailored to specific outages, rigid in their application of solutions, and based on costs associated with various contracts impacted by the outage. These automated solutions are incapable of incorporating lessons learned from historical outages and unable to select an appropriate recovery plan based on the relationships the failing resource might have. One aspect of the present invention therefore provides a significant improvement over the prior art by integrating all information and knowledge in an electronic format that is easily updated with new information as it becomes available).
Ochs does not disclose:
the restoration request is for a plurality of application containers;
in response to the restoration request: obtaining, by a backup server, container information associated with the plurality of application containers; and
initiating a restoration of the plurality of application containers using the restoration type list.
Ochs in view of Hohl discloses:
the restoration request is for a plurality of containers (see Hohl, paragraph [0057], where database recovery operation may comprise an operation or command to restore a database to a particular point in time after creation of a full backup of the database; see also paragraph [0077], where methods and apparatus for restoring data containers have been described); and
in response to the restoration request: obtaining, by a backup server, container information associated with the plurality of containers (see Hohl, paragraph [0023], where system 100 includes a primary backup repository and a secondary backup repository 130 for protecting application data and information; according to one aspect, the backup repository 112 maintains full backups 114 and log backups 116 of data containers 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs with Hohl for the benefit of backing up and restoring containers (see Hohl, Abstract).
Ochs in view of Hohl does not disclose:
the containers are application containers; and
initiating a restoration of the plurality of application containers using the restoration type list.
The combination of Ochs, Hohl, and Wong disclsoes:
the containers are application containers (see Wang, paragraphs [0015-0016], where the managing the managed function object based on the indication information of the application includes obtaining an identifier or a name of the application based on the type information of the application or the information about the managed function object; see also paragraph [0144], where an application may be uniquely determined with reference to the application container information because in an actual application process, one computer may be virtualized into a plurality of application containers); and
initiating a restoration of the plurality of application (see Wang, paragraphs [0015-0016], where the managing the managed function object based on the indication information of the application includes obtaining an identifier or a name of the application based on the type information of the application or the information about the managed function object; see also paragraph [0144], where an application may be uniquely determined with reference to the application container information because in an actual application process, one computer may be virtualized into a plurality of application containers) containers (see Hohl, paragraph [0057], where database recovery operation may comprise an operation or command to restore a database to a particular point in time after creation of a full backup of the database; see also paragraph [0077], where methods and apparatus for restoring data containers have been described) using the restoration type list (see Ochs, paragraph [0100], where the recovery plan describes all steps which should be executed during recovery and verification; all steps and the outcome are recorded for post mortem analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs and Hohl with Wang for the benefit of managing an application object (see Wang, Abstract).
Regarding Claim 9, Ochs in view of Hohl and Wang discloses the system of Claim 8, wherein:
Ochs does not disclose the container information is obtained from a container information repository.  Hohl discloses the container information is obtained from a container information repository (see Hohl, paragraph [0023], where system 100 includes a primary backup repository and a secondary backup repository 130 for protecting application data and information; according to one aspect, the backup repository 112 maintains full backups 114 and log backups 116 of data containers 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs with Hohl for the benefit of backing up and restoring containers (see Hohl, Abstract).
Regarding Claim 10, Ochs in view of Hohl and Wang discloses the system of Claim 9, wherein:
Ochs does not disclose the container information repository further comprises second container information for previously-available application containers.  Hohl discloses the container information repository further comprises second container information for previously-available application containers (see Hohl, paragraph [0023], where system 100 includes a primary backup repository and a secondary backup repository 130 for protecting application data and information; according to one aspect, the backup repository 112 maintains full backups 114 and log backups 116 of data containers 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs with Hohl for the benefit of backing up and restoring containers (see Hohl, Abstract).
Regarding Claim 12, Ochs in view of Hohl and Wang discloses the system of Claim 8, wherein initiating the restoration of the plurality of application containers comprises:
sending a restoration initiation request to a restoration agent executing on a production host (see Ochs, paragraph [0054], where each outage event creates a service request; the service request instantiates a work order object which is the base context for the complete outage processing); and
wherein the restoration initiation request specifies each of the plurality of application containers and the restoration type (see Ochs, paragraph [0054], where each outage event creates a service request; the service request instantiates a work order object which is the base context for the complete outage processing).
Ochs does not disclose:
the production host hosts a plurality of application containers.
The combination of Ochs, Hohl, and Wang discloses the production host hosts a plurality of application (see Wang, paragraphs [0015-0016], where the managing the managed function object based on the indication information of the application includes obtaining an identifier or a name of the application based on the type information of the application or the information about the managed function object; see also paragraph [0144], where an application may be uniquely determined with reference to the application container information because in an actual application process, one computer may be virtualized into a plurality of application containers) containers (see Hohl, paragraph [0057], where database recovery operation may comprise an operation or command to restore a database to a particular point in time after creation of a full backup of the database; see also paragraph [0077], where methods and apparatus for restoring data containers have been described) using the restoration type list (see Ochs, paragraph [0100], where the recovery plan describes all steps which should be executed during recovery and verification; all steps and the outcome are recorded for post mortem analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs with Hohl and Wang for the benefit of for the benefit of backing up and restoring containers (see Hohl, Abstract) and managing an application object (see Wang, Abstract).
Regarding Claim 13, Ochs in view of Hohl and Wang discloses the system of Claim 12, wherein:
Ochs does not disclose wherein the restoration policy manager is operatively connected to the production host.  Hohl discloses wherein the restoration policy manager is operatively connected to the production host (see Hohl, Fig. 1, where Host 102A is connected to management application 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs with Hohl for the benefit of for the benefit of backing up and restoring containers (see Hohl, Abstract).
Regarding Claim 14, Ochs in view of Hohl and Wang discloses the system of Claim 8, wherein:
Ochs does not disclose the container information is obtained using a container application programming interface (API).  Hohl discloses the container information is obtained using a container application programming interface (API) (see Hohl, paragraph [0037], where the backup creation unit 108 and restore unit 110 may be implemented as a processor executable, application programming interface (API) which provides a set of routines, protocols, and tools for building a processor executable software application that can be executed by a computing device. When implemented as one or more APIs, then the backup creation unit 108 and restore unit 110 provides software components' in terms of its operations, inputs, outputs, and underlying types. The APIs may be implemented as plug-in APIs which may interface with other management applications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs with Hohl for the benefit of for the benefit of backing up and restoring containers (see Hohl, Abstract).
Regarding Claim 15, Ochs discloses a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method, the method comprising:
obtaining, by a restoration policy manager, a restoration request (see Ochs, paragraph [0054], where each outage event creates a service request; the service request instantiates a work order object which is the base context for the complete outage processing);
assigning a restoration type (see Ochs, paragraph [0093], where actions being performed against the recovery plan(s) are: 1) selecting the best matching recovery plan and recovery options based on outage event and recovery plan database; and 2) execution of the selected recovery plan and recovery options); and
updating a restoration type list based on the assigning (see Ochs, paragraph [0023], where one Existing automated processes for determining an appropriate recovery plan are narrowly tailored to specific outages, rigid in their application of solutions, and based on costs associated with various contracts impacted by the outage. These automated solutions are incapable of incorporating lessons learned from historical outages and unable to select an appropriate recovery plan based on the relationships the failing resource might have. One aspect of the present invention therefore provides a significant improvement over the prior art by integrating all information and knowledge in an electronic format that is easily updated with new information as it becomes available).
Ochs does not disclose:
the restoration request is for a plurality of application containers;
in response to the restoration request: obtaining, by a backup server, container information associated with the plurality of application containers; and
initiating a restoration of the plurality of application containers using the restoration type list.
Ochs in view of Hohl discloses:
the restoration request is for a plurality of containers (see Hohl, paragraph [0057], where database recovery operation may comprise an operation or command to restore a database to a particular point in time after creation of a full backup of the database; see also paragraph [0077], where methods and apparatus for restoring data containers have been described); and
in response to the restoration request: obtaining, by a backup server, container information associated with the plurality of containers (see Hohl, paragraph [0023], where system 100 includes a primary backup repository and a secondary backup repository 130 for protecting application data and information; according to one aspect, the backup repository 112 maintains full backups 114 and log backups 116 of data containers 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs with Hohl for the benefit of backing up and restoring containers (see Hohl, Abstract).
Ochs in view of Hohl does not disclose:
the containers are application containers; and
initiating a restoration of the plurality of application containers using the restoration type list.
The combination of Ochs, Hohl, and Wong disclsoes:
the containers are application containers (see Wang, paragraphs [0015-0016], where the managing the managed function object based on the indication information of the application includes obtaining an identifier or a name of the application based on the type information of the application or the information about the managed function object; see also paragraph [0144], where an application may be uniquely determined with reference to the application container information because in an actual application process, one computer may be virtualized into a plurality of application containers); and
initiating a restoration of the plurality of application (see Wang, paragraphs [0015-0016], where the managing the managed function object based on the indication information of the application includes obtaining an identifier or a name of the application based on the type information of the application or the information about the managed function object; see also paragraph [0144], where an application may be uniquely determined with reference to the application container information because in an actual application process, one computer may be virtualized into a plurality of application containers) containers (see Hohl, paragraph [0057], where database recovery operation may comprise an operation or command to restore a database to a particular point in time after creation of a full backup of the database; see also paragraph [0077], where methods and apparatus for restoring data containers have been described) using the restoration type list (see Ochs, paragraph [0100], where the recovery plan describes all steps which should be executed during recovery and verification; all steps and the outcome are recorded for post mortem analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs and Hohl with Wang for the benefit of managing an application object (see Wang, Abstract).
Regarding Claim 16, Ochs in view of Hohl and Wang discloses the non-transitory computer readable medium of Claim 15, wherein:
Ochs does not disclose the container information is obtained from a container information repository.  Hohl discloses the container information is obtained from a container information repository (see Hohl, paragraph [0023], where system 100 includes a primary backup repository and a secondary backup repository 130 for protecting application data and information; according to one aspect, the backup repository 112 maintains full backups 114 and log backups 116 of data containers 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs with Hohl for the benefit of backing up and restoring containers (see Hohl, Abstract).
Regarding Claim 17, Ochs in view of Hohl and Wang discloses the non-transitory computer readable medium of Claim 16, wherein:
Ochs does not disclose the container information repository further comprises second container information for previously-available application containers.  Hohl discloses the container information repository further comprises second container information for previously-available application containers (see Hohl, paragraph [0023], where system 100 includes a primary backup repository and a secondary backup repository 130 for protecting application data and information; according to one aspect, the backup repository 112 maintains full backups 114 and log backups 116 of data containers 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs with Hohl for the benefit of backing up and restoring containers (see Hohl, Abstract).
Regarding Claim 19, Ochs in view of Hohl and Wang discloses the non-transitory computer readable medium of Claim 15, wherein initiating the restoration of the plurality of application containers comprises:
sending a restoration initiation request to a restoration agent executing on a production host (see Ochs, paragraph [0054], where each outage event creates a service request; the service request instantiates a work order object which is the base context for the complete outage processing); and
wherein the restoration initiation request specifies each of the plurality of application containers and the restoration type (see Ochs, paragraph [0054], where each outage event creates a service request; the service request instantiates a work order object which is the base context for the complete outage processing).
Ochs does not disclose:
the production host hosts a plurality of application containers.
The combination of Ochs, Hohl, and Wang discloses the production host hosts a plurality of application (see Wang, paragraphs [0015-0016], where the managing the managed function object based on the indication information of the application includes obtaining an identifier or a name of the application based on the type information of the application or the information about the managed function object; see also paragraph [0144], where an application may be uniquely determined with reference to the application container information because in an actual application process, one computer may be virtualized into a plurality of application containers) containers (see Hohl, paragraph [0057], where database recovery operation may comprise an operation or command to restore a database to a particular point in time after creation of a full backup of the database; see also paragraph [0077], where methods and apparatus for restoring data containers have been described) using the restoration type list (see Ochs, paragraph [0100], where the recovery plan describes all steps which should be executed during recovery and verification; all steps and the outcome are recorded for post mortem analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs with Hohl and Wang for the benefit of for the benefit of backing up and restoring containers (see Hohl, Abstract) and managing an application object (see Wang, Abstract).
Regarding Claim 20, Ochs in view of Hohl and Wang discloses the non-transitory computer readable medium of Claim 15, wherein:
Ochs does not disclose the container information is obtained using a container application programming interface (API).  Hohl discloses the container information is obtained using a container application programming interface (API) (see Hohl, paragraph [0037], where the backup creation unit 108 and restore unit 110 may be implemented as a processor executable, application programming interface (API) which provides a set of routines, protocols, and tools for building a processor executable software application that can be executed by a computing device. When implemented as one or more APIs, then the backup creation unit 108 and restore unit 110 provides software components' in terms of its operations, inputs, outputs, and underlying types. The APIs may be implemented as plug-in APIs which may interface with other management applications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs with Hohl for the benefit of for the benefit of backing up and restoring containers (see Hohl, Abstract).
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ochs, Hohl, and Wang as applied to Claims 1-3, 5-10, 12-17, 19, and 20 above, and further in view of Long (PG Pub. No. 2016/0170844 A1).
Regarding Claim 4, Ochs in view of Hohl and Wang discloses the method of Claim 1, wherein:
Ochs does not disclose the restoration type comprises at least one of: an instant restoration type, a write-ahead restoration type, and a simple point-in-time restoration type.  Long discloses the restoration type comprises at least one of: an instant restoration type, a write-ahead restoration type (see Long, paragraph [0031], [0032], where two options for restoring data are available – object level restores or full site restores; object level restore recovers metadata using data and intelligence metadata about an object within a discovery point. An object can be a file, directory, file share, volume, or a file or directory within a complex object such as a file within a file system within a virtual machine disk (VMDK), or a directory within an archive. As soon as the metadata is restored for primary storage, the object appears restored to end users with input/output (I/O) access granted. “Hot” data within the object, such as user data actively being accessed by an end user or identified as prioritized for fast recovery), and a simple point-in-time restoration type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs with Long for the benefit of live restore for a data intelligent storage system (see Long, Abstract).
Regarding Claim 4, Ochs in view of Hohl and Wang discloses the system of Claim 8, wherein:
Ochs does not disclose the restoration type comprises at least one of: an instant restoration type, a write-ahead restoration type, and a simple point-in-time restoration type.  Long discloses the restoration type comprises at least one of: an instant restoration type, a write-ahead restoration type (see Long, paragraph [0031], [0032], where two options for restoring data are available – object level restores or full site restores; object level restore recovers metadata using data and intelligence metadata about an object within a discovery point. An object can be a file, directory, file share, volume, or a file or directory within a complex object such as a file within a file system within a virtual machine disk (VMDK), or a directory within an archive. As soon as the metadata is restored for primary storage, the object appears restored to end users with input/output (I/O) access granted. “Hot” data within the object, such as user data actively being accessed by an end user or identified as prioritized for fast recovery), and a simple point-in-time restoration type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs with Long for the benefit of live restore for a data intelligent storage system (see Long, Abstract).
Regarding Claim 18, Ochs in view of Hohl and Wang discloses the non-transitory computer readable medium of Claim 15, wherein:
Ochs does not disclose the restoration type comprises at least one of: an instant restoration type, a write-ahead restoration type, and a simple point-in-time restoration type.  Long discloses the restoration type comprises at least one of: an instant restoration type, a write-ahead restoration type (see Long, paragraph [0031], [0032], where two options for restoring data are available – object level restores or full site restores; object level restore recovers metadata using data and intelligence metadata about an object within a discovery point. An object can be a file, directory, file share, volume, or a file or directory within a complex object such as a file within a file system within a virtual machine disk (VMDK), or a directory within an archive. As soon as the metadata is restored for primary storage, the object appears restored to end users with input/output (I/O) access granted. “Hot” data within the object, such as user data actively being accessed by an end user or identified as prioritized for fast recovery), and a simple point-in-time restoration type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ochs with Long for the benefit of live restore for a data intelligent storage system (see Long, Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161              





















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161